Title: To Thomas Jefferson from Frederick A. Mayo, 1 September 1822
From: Mayo, Frederick A.
To: Jefferson, Thomas


                        Hono: Sir
                        Springhill Bindry near 
                            Richmond
                            Sept 1—1822
                        
                    I have this Day delivered the Books to Capt Peyton and sinerely hope they may soone be received by your Honour,—The same time take the liberty of forwarding my AcountYour humble Servant.
                        Frederick A Mayo
                    The Hono: Thomas Jeffersonto Frederick A Mayo 7.to binding in extra Calf 4 Vols Dion Cassius @ 75.$3〃April 12to Ditto 2 Vols Edingburg Review @ 751.50to 3 Vols Montagne in extra calf—@ 1253.75Sept 1.to binding 9. Vols Plutarch in extra Calf @ 756.75to Ditto 3 Vols Herodotus—do2 .25to Ditto 2 Vols Thucydides—@ 751.50to Ditto 5 Vols Xenoph—@ 753.75to Ditto 2 Vols Biblia—@ 751.50$24.00NB. I am realy sorrow that I have not yet been able to obtain the Dictionary before ordered, as it appairs to be out of print, the only chance will be, to get a Second hand Copie.